Honorable Bobby Joe Mann        Opinion No. JIG829
       Palo Pinto County Attorney
       P. 0. BOX 1450                  Re:   Whether a taxing unit
       Mineral Wells, Texas 76067      may grant a homestead exemp-
                                       tion to persons 65 years of
                                       age or older while denying
                                       the exemption to disabled
                                       persons (RQ-1247)
       Dear Mr. Mann:
            Article VIII, section l-b, of the Texas Constitution
       and section 11.13 of the Tax Code contain the provisions
       either requiring or authorizing the various types of
       political subdivisions to grant or offer the various types
,,--   of residence    homestead exemptions    from ad    valorem
       taxation. Article VIII, section l-b(b), of the Texas
       Constitution and section 11.13(d)      of the Tax     Code
       authorize taxing units to grant to two specified classes
       of persons a so-called 8'optiona111 residential homestead
       exemption in an amount not less. than $3,000.     YOU ask
       whether the governing body of a taxing unit may offer such
       an exemption either to the class of persons who are 65
       years of age or older or to the class of persons who are
       disabled without offering the exemption to both.        We
       conclude that the governing body of a taxing unit may
       offer the residence homestead exemption to one of the
       specified classes without offering it to both.
            Article VIII, section l-b(b), of the Texas   Constitu-
       tion contains the following relevant language:
                 (b) From and after January 1, 1973, the
              governing body of any county, city, town,
              school   district,   or   other    political
              subidvision of the State may exempt by its
              own action not less than Three Thousand
              Dollars ($3,000) of the market value of
              residence homesteads of persons, married or
              unmarried, including those living alone, who
              are under a disability for purposes of
              payment of disability insurance benefits
              under Federal    Old-Age,   Survivors,   and


                                    p. 3966
Honorable Bobby Joe Mann - Page 2   WI-8291




      Disability Insurance or its.successor or of
      married or unmarried persons sixty-five (65)
      years of age or older, including those liv-
      ing alone, from all ad valorem taxes there-
      after levied by the political subdivision.
      As an alternative,     upon receipt of
      petition signed by twenty percent (20%) oaf
      the voters who voted in the last preceding
      election held by the political subdivision,
      the governing body of the subdivision shall
      call an election to determine by majority
      vote whether an amount not less than Three
      Thousand Dollars ($3,000) as provided in the
      petition, of the market value of residence
      homesteads of disabled persons z of persons
      sixty-five (65) years of age or over shall
      be exempt from ad valorem taxes thereafter
      levied by the political subdivision.      &I
      eliaible disabled werson who is sixty-five
      (65) years of acre or older mav not receive
      both exemwtions from the same      wolitical
      subdivision in the same vear but mav choose
      either if the subdivision has adowted both.
      (Emphasis added.)
     'Section 11.13 of the Tax Code contains the    following
relevant language:
          . . . .

          (d) In    addition   to   the   exemptions
       provided
          .a    -by Subsections (b) and (c) of this
       section ise@ing forth the so-called "manda-
       tory" residence homestead exemptions that
       must be granted by school districts], an
       individual who is disabled gr is 65 or older
       is entitled to an exemption from taxation by
       a taxing unit of a portion (the amount of
       which is fixed as provided by Subsection (e)
       of this section) of the appraised value of
       his residence homestead if the exemption is
       adopted either:
             (1) by the governing     body    of   the
          taxing unit: or
             (2) by a favorable vote of a majority
          of the qualified voters of the taxing
          unit at an election called by the govern-
          ing body of the taxing unit, and the
          governing body shall call the election on


                          p. 3967
Honorable Bobby Joe Mann - Page 3 (JM-829)




         the petition of at least 20 percent of
         the number of qualified voters who voted
         in the preceding election of the taxing
         unit.
         (e) The amount of an exemption.adopted.as
      ~rsov:d;~obySubsection (d) of this section
                 of the appraised value of the
      resid&ce homestead unless a larger amount
      is specified by:
            (1) the governing body authorizing the
         exemption if the exemption is authorized
         as provided by Subdivision (1) of Subsec-
         tion (d) of this section: or
            (2) the petition for the election if
         the exemption is authorized as provided
         by Subdivision (2) of Subsection (d) of
         this section.
         (f) Once authorized, an exemption adopted
      as provided by Subsection Cd) of        this
      section may be repealed or decreased or
      increased in amount by the governing body of
      the taxing    unit or    by the    procedure
      authorized by Subdivision (2) of Subsection
      (d) of this section.     In the case of a
      decrease, the amount of the exemption may
      not be reduced to less than $3,000 of the
      market value.
     In construing a statute, we are required to give
effect to the evident intent of the legislature when it
enacted the provision. Minton v. Frank, 545 S.W.2d 442,
445 (Tex. 1976); Calvert v. Texas Piwe Line Co., 517
S.W.Zd 777, 780 (Tex. 1974).   A close reading of section
11.13 of the Tax Code, however, does not reveal whether
the legislature intended that governing bodies be allowed
to grant residence homestead exemptions to only one of the
specified classes and not to the other.        The extant
legislative history of the section fails to disclose any
evidence of legislative intent.     But language in the
authorizing constitutional provision does.
     The relevant sentence of article VIII, section l-b(b)
declares: "An eligible disabled person who is sixty-five
(65) years of age or older may not receive both exemptions
from the same political subdivision in the same year but
may choose either if the subdivision has adowted both."
(Emphasis added.)   The controlling principle in giving


                         p. 3968
Honorable Bobby Joe Mann - Page 4    (JM-829)




effect to a constitutional amendment is to give effect to
the intention of the framers of the amendment and of the
people who adopted it. Gr co      avuu Indewendent School
District, 539 S.W.2d 861; 8:5-z, (Gex. 1976), awweal
dism'd, 429 U.S.,973 (1977); Farrar v. Board of Trustees
of Emwlovees Retirement Svstem of Texas, 243 S.W.2d 688,
692 (Tex. 1951). Language in a constitutional amendment
must be presumed to have been carefully selected, and the
words used are to be interpreted as the people generally
understood them. Leander Indewendent School District v.
Cedar Part Water Suwwlv Corw    479 S.W.2d 908, 912 (Tex.
1972). We may not construe the constitution in a way that
thwarts the will of the people by reading into the
constitution language that is not included therein, or by
construing the constitution differently from its plain
meaning. Cramer v. Shewherd, 167 S.W.2d 147, 154 (Tex.
1943).
     It is clear that the legislature intended, when it
proposed the amendment, and the people intended, when they
adopted the amendment, that political subdivisions be
empowered to offer the "optional** residence homestead
exemption to one of the specified classes of persons
without offering it to both. Accordingly, we conclude
that the governing body of a taxing unit may offer the
residence homestead exemptions to one of the specified
classes of persons, i.e. either persons who are 65 years
of age or older or persons who are disabled, without
offering the residence homestead exemption to both.
                       SUMMARY
          Pursuant to article VIII, section l-b(b)
       of the Texas     Constitution and    section
       11.13(d) of the Tax Code, the governing body
       of a taxing unit may offer the so-called
       "optional11residence homestead exemption to
       one of the specified classes of persons,
       i.e. either persons who are 65 years of age
       or older or persons who are disabled, with-
       out   offering   the   residence   homestead
       exemption to both.




                                 JIM     MATTOX
                                 Attorney General of Texas




                           p. 3969
Honorable Bobby Joe Mann - Page 5    (JM-829)




MARY KELLER
Executive Assistant Attorney General
JUDGE ZOLLIE STEAKLBY
Special Assistant Attorney General
RICK GILPIN
Chairman, Opinion Committee
Prepared by Jim Moellinger
Assistant Attorney General




                      p. 3970